               IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF OREGON

ANTHONY G. KESLINKE,
                                          Civil No. 3:18-cv-01684-BR
          Petitioner,
                                                    OPINION AND ORDER
     v.
JOSIAS SALAZAR, Warden,
Sheridan - Federal Prison Camp,

          Respondent.

    ANTHONY G. KESLINKE
    19491-111
    Sheridan - Federal Prison Camp
    Inmate Mail/Parcels
    P.O. Box 6000
    Sheridan, OR 97378

          Petitioner Pro Se

    BILLY J. WILLIAMS
    United States Attorney
    JARED HAGER
    Assistant United States Attorney
    1000 SW Third Avenue
    Suite 600
    Portland, OR 97204


     1 - OPINION AND ORDER -
BROWN, Senior Judge.

     Petitioner,   an inmate at FPC Sheridan,             brings this habeas

corpus action pursuant to 28 U.S.C. § 2241.             For the reasons that

follow,   the Court DENIES the Petition for Writ of Habeas Corpus

(ECF No. 1) .

                               BACKGROUND

     Petitioner was convicted in the United States District Court

for the Northern District of California on charges of Conspiracy to

Commit Bank Fraud and Conspiracy to Launder Monetary Instruments,

and was sentenced to 48 months of imprisonment and three years of

post-prison supervised release.           The Federal Bureau of Prisons

("BOP")   approved Petitioner for early release to a Residential

Reentry   Center   ( "RRC")   for   126   days.         Petitioner    wants   an

additional six weeks for a total of 179 days.             Petitioner alleges

the BOP violated his due process and equal protection rights by

refusing to allow the additional six weeks of placement at a RRC.

     Respondent    contends   Petitioner     is   not    entitled    to   habeas

corpus relief because Petitioner failed to exhaust his available

administrative remedies, because this Court lacks subject matter

jurisdiction to review the BOP's RRC placement decisions under 18

U.S.C. § 3625, and because, in any event, the BOP did not violate

Petitioner's due process or equal protection rights.                Although he

was given the opportunity to do so, Petitioner did not file a reply

brief addressing Respondent's arguments.


      2 - OPINION AND ORDER -
                               LEGAL STANDARDS

        Under 28 U.S.C.     § 2241,       a district court may grant habeas

relief    when    a   petitioner    "is    in   custody   in   violation    of    the

Constitution or laws or treaties of the United States."                   28 U.S.C.

§ 2241 (c)    (3).    "A necessary predicate for the granting of federal

habeas relief [to a petitioner] is a determination by the federal

court    that    [his]   custody    violates     the   Constitution,      laws,    or

treaties of the United States."             Rose v. Hodges,      423 U.S. 19, 21

(1975)    (citing 28 U.S.C. § 2241).

                                    DISCUSSION

I.      Exhaustion of Administrative Remedies

        A federal prisoner bringing a§ 2241 claim to challenge the

execution of his sentence must first exhaust his administrative

remedies.       Martinez v. Roberts, 804 F.2d 570, 571 (9th Cir. 1986).

"As a prudential matter,           courts require that habeas petitioners

exhaust all available judicial and administrative remedies before

seeking relief under 28 U.S.C. § 2241."                Ward v. Chavez,     678 F.3d

1042, 1045 (9th Cir. 2012)          (citations omitted).        Exhaustion under

§ 2241 is not, however, a jurisdictional requisite.                 Id.

        The   exhaustion   requirement      may be     waived when pursuit         of

administrative remedies would be futile.               Fraley v. U.S. Bureau of

Prisons, 1 F.3d 924, 925 (9th Cir. 1993).              Exhaustion has been held

to be futile when the request for relief was denied based on an

official policy or when administrative remedies are inadequate or


         3 - OPINION AND ORDER -
ineffective,         irreparable           injury         would     result,         or      when

administrative proceedings would be void.                          See,    e.g.,    Ward,    678

F.3d at 1045-46; Laing v. Ashcroft, 370 F.3d 994, 1000-01 (9th Cir.

2 0 04) .

       Respondent       contends          Petitioner         did     not     exhaust         his

administrative        remedies           because     he     has     not     completed        the

administrative appeal process.                     Petitioner concedes he did not

exhaust his administrative remedies before filing his Petition, but

alleges       that exhaustion would be              futile    and should be waived.

Respondent       counters       that     exhaustion is       not    futile       because     the

highest reviewing official clearly would not be precluded by policy

from    reviewing     and       reversing    the     decisions       of    the     Warden    and

Regional Direct to deny additional RRC time.                         This Court agrees.

Notwithstanding Petitioner's failure to exhaust, however,                                in the

interest of justice the Court addresses Petitioner's claims on the

merits.

II.    Review of the BOP Decision

       In 18 U.S.C.         §    3625,    Congress barred federal                courts     from

reviewing the BOP's individualized decision to designate an inmate

for RRC placement.          See 18 U.S.C. § 3625; Reeb v. Thomas, 636 F.3d

1224, 1227 (9th Cir. 2011).                In Reeb, the Ninth Circuit explained

the effect of§ 3625:

       There is no ambiguity in the meaning of 18 U.S.C. § 3625.
       The plain language of this statute specifies that the
       judicial review provisions of the APA, 5 U.S.C. §§ 701-
       706, do not apply to "any determination, decision, or

            4 - OPINION AND ORDER -
        order" made pursuant to 18 U.S.C. §§ 3621-3624.
        Accordingly, any substantive decision by the BOP to admit
        a particular prisoner into RDAP, or to grant or deny a
        sentence reduction for completion of the program, is not
        reviewable by the district court.

Reeb,    636 F.3d at 1227           (emphasis added).             The BOP's decision to

approve Petitioner for less time in a RRC than Petitioner sought is

a decision pursuant to 18 U.S.C.                 §   3621(b) and 18 U.S.C.                §   3624(c),

and, accordingly, is not subject to judicial review.

        In any event,       Petitioner has no due process right to early

release or placement          in a        RRC prior to           the      expiration of his

sentence.       See Ingram v.        Thomas,         Case No. CV 10-0320-MA, 2011 WL

1791234, at *4       (D. Or. May 10, 2011)               (citing Meachum v. Fano, 427

U.S.    215    (1976);    Reeb,     636     F.3d at       1229,      n.   4.     Greenhol tz v.
                                                                            '
Inmates       of Neb.     Penal     Corr.    Complex,          442   U.S.       1,    7       (1979)).

Finally,       Petitioner    offers         no       factual    support         for   his        equal

protection claim, i.e., that he was denied a longer placement in a

RRC because of intentional discrimination based on Petitioner's

membership in a protected class, or that he was treated differently

than similarly situated individuals and there was no rational basis

for doing so.      See Marigny v. Ives, Case No. 3:16-cv-01921-PK, 2017

WL 1423949, at *3 (D. Or. Jan. 17, 2017)                       (citing Reeb, 636 F.3d at

1224, n.4; N. Pacifica LLC v. City of Pacifica, 526 F.3d 478, 486

(9th Cir.       2008)),    report and recommendation adopted by 2017 WL

1429191       (D. Or. Apr.    20,    2017).           Accordingly,        Petitioner is not

entitled to habeas corpus relief.


        5 - OPINION AND ORDER -
                           CONCLUSION

     For these reasons, the Court DENIES the Petition for Writ of

Habeas Corpus (ECF No. 1) and DISMISSES this action.

     IT IS SO ORDERED.

    DATED this   ~ day    of January, 2019.



                               ~~~
                         United States Senior District Judge




     6 - OPINION AND ORDER -
